DETAILED ACTION

Amendment
Acknowledgement is made of Amendment filed 02-22-22.
Claims 1, 4 and 8 are amended.
Claims 10-20 are withdrawn.
Claim 7 is canceled.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 10-20 directed to Group II, non-elected without traverse.  Accordingly, claims 10-120 been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The reason for the examiner’s amendment is to cancel the non-elected without traverse claims 10-20 (see above) for allowing the case.

10-20. (Canceled)

Allowable Subject Matter	
Claims 1-6 and 8-9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1-6 and 8-9 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 1 in combination as claimed, including:
a display region, and a peripheral region disposed between the substrate edge and the display region; a plurality of bonding pads arranged in the peripheral region of the substrate; and a plurality of conductive traces electrically connected to the bonding pads, the conductive traces extending between the bonding pads and the substrate edge and comprising a plurality of breaks, wherein each of the conductive traces comprises two extension sections and two end portions, the end portions respectively connected to the extension sections define the breaks, each of the end portions has a first width in a first direction, each of the extension sections has a second width in the first direction, and the first width is less than the second width.
After carefully review the specification and the claims in the application and art search, considering what is claimed as a whole that the aforementioned 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848